Citation Nr: 0407803	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-11 957	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC

THE ISSUE

Entitlement to an effective date earlier than November 1, 
2000, for the grant of dependency and indemnity compensation 
(DIC) benefits for the veteran's posthumous daughter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and Ms. [redacted]


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 until his 
death, during service, in December 1984.  The appellant is 
his widow.  She appealed to the Board of Veterans' Appeals 
(BVA or Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which awarded her DIC benefits for the 
veteran's posthumous daughter, effective November 1, 2000.  
She wants an earlier effective date.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim and apprised of whose responsibility-
her or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of her appeal has been obtained.

2.  In January 1985, the appellant filed a claim for DIC 
benefits on behalf of herself, as surviving spouse, and on 
behalf of the veteran's child, listed as [redacted].

3.  In March 1985, the RO sent the appellant a letter 
requesting a copy of the appellant's marriage certificate and 
a certified copy of the public record of birth or a record of 
baptism showing the names of both parents for each child 
claimed.  The appellant was informed that she had one year 
from the date of that letter to submit such information.



4.  In May 1985, the appellant submitted a marriage 
certificate, demonstrating her marriage to [redacted], and a 
birth certificate for [redacted], showing 
[redacted] and [redacted] as the parents.  A 
May 1985 record of hospitalization for [redacted], from 
Greater Southeast Community Hospital, was also submitted at 
that time.

5.  In October 2000, the appellant submitted a VA Form 686c 
(Declaration of Status of Dependents), listing [redacted], 
and [redacted] as the veteran's children.  

6.  In May 2002, the appellant submitted a birth certificate 
for [redacted], showing [redacted]
and [redacted] as the parents.  


CONCLUSION OF LAW

The requirements have not been met for an effective date 
prior to November 1, 2000, for the grant of DIC benefits for 
the veteran's posthumous daughter.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.156, 3.159, 3.400, 3.403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends she is entitled to an April 1985 
effective date for the DIC benefits for the veteran's 
posthumous daughter because that is the month when she was 
born.



As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the appellant 
and her representative of any information and evidence needed 
to substantiate and complete her claim.  The May 2002 rating 
decision appealed and the January 2003 statement of the case, 
as well as an October 2002 letter, notified her of the 
evidence considered, the pertinent laws and regulations, and 
the reasons that her claim was denied.  The RO indicated that 
it would review the information of record and determine what 
additional information was needed to process her claim.  In 
addition, the January 2003 statement of the case included the 
criteria for granting an earlier effective date for an award 
of DIC, as well as other regulations pertaining to her claim.  
The Board acknowledges that the appellant did not receive a 
written explanation of the provisions of the VCAA or the VA's 
responsibilities in obtaining evidence, but the October 2002 
letter informed her of the kind of information needed from 
her, and what she could do to help her claim.  Moreover, the 
undersigned Veterans Law Judge (VLJ) of the Board has since 
attempted to explain the duties to notify and assist mandated 
by the VCAA.  This occurred during the appellant's October 
2003 hearing.  See the transcript of the proceeding beginning 
on page 7 and continuing for several pages thereafter.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

During the hearing, the undersigned VLJ also informed the 
appellant that she had up to one year from the date of 
notification of the VCAA to submit the additional evidence 
without fear of penalty.  In response to the information 
provided by the undersigned VLJ, the appellant submitted a 
statement waiving consideration of any VCAA provisions 
allowing her a full year to submit evidence.  See the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  This new Act clarifies that VA 
may indeed make a decision on a claim before expiration of 
the one-year period following a VCAA notice, thereby 
effectively overturning the holding in a recent Federal 
Circuit case.  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA); 
see also 38 U.S.C.A.§ 5103(b)(1)(West 2002).  

So, under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied and 
that the appellant has effectively waived any further 
notification under the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (requiring VA to notify the veteran 
of what evidence he was required to provide and what evidence 
VA would attempt to obtain).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records have been 
obtained.  In addition, the appellant's marriage certificate 
and the birth certificates of her children have been obtained 
and she has been afforded a hearing before the undersigned 
VLJ of the Board of Veterans Appeals.  She and her 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92 (July 24, 1992).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made after November 
9, 2000, the date the VCAA was enacted, in response to a 
claim made prior to the enactment of the VCAA, but VCAA 
notice was not provided prior to that decision.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issue of entitlement to an 
effective date prior to November 1, 2000, a substantially 
complete application for DIC benefits was received in October 
2000.  Thereafter, in a May 2002 rating decision, an 
effective date of November 1, 2000 was assigned.  Only after 
the May 2002 rating action was promulgated did the VLJ, in 
October 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
.e., a denial of the claim, would largely nullify the purpose 
of the notice and, as such, prejudice the claimant by forcing 
him or her to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non- prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in October 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the VLJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2003).  Except as otherwise provided, the effective date 
of an award of DIC based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400.  In cases involving an award of DIC, the effective 
date is the date the appellant's election of benefits is 
received.   See 38 C.F.R. § 3.400(c)(4)(iii).  See also 
38 C.F.R. §§ 3.5(b), 3.114(a), and 3.702 (2003).

In cases involving an award of pension, compensation, or DIC 
to or for a posthumous child, or to or for a veteran or 
surviving spouse on behalf of such child, the effective date 
is the date of the child's birth if proof of birth is 
received within one year of that date, or if notice of the 
expected or actual birth, which meets the requirements of an 
informal claim, is received within one year after the 
veteran's death.  In cases where the proof of birth or notice 
of the expected or actual birth is not received within one 
year of the veteran's death, the effective date is the date 
of claim.  See 38 U.S.C.A. § 5110(n); 38 C.F.R. 
§ 3.403(a)(3).

However, the payment of monetary payments based on an award 
or an increased award of compensation, DIC, or pension may 
not be made to an individual for any period before the first 
day of the calendar month following the month in which the 
award or increased award became effective as provided under 
38 U.S.C.A. § 5110 or such other provision of law.  38 
U.S.C.A. § 5111; 38 C.F.R. § 3.31.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  An informal claim must identify the benefit 
sought.  See 38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Historically, in January 1985, the appellant filed a VA Form 
21-534 (Application for DIC Or Death Pension By Surviving 
Spouse or Child) on behalf of herself, as surviving spouse, 
and on behalf of the veteran's child, listed as [redacted],. 
In March 1985, the RO sent the appellant a letter 
requesting a copy of the appellant and veteran's marriage 
certificate and a certified copy of the public record of 
birth or a record of baptism showing the names of both 
parents for each child claimed.  The appellant was informed 
that she had one year from the date of that letter to submit 
this information.

In May 1985, the veteran submitted a marriage certificate, 
demonstrating her marriage to [redacted], and a birth 
certificate for [redacted], showing [redacted]
[redacted] and [redacted] as the parents.  A May 1985 record of 
hospitalization from Greater Southeast Community Hospital was 
also submitted at that time.  This statement indicated that 
"[redacted]" was treated at Greater Southeast Community 
Hospital as an inpatient.  The statement also indicates that 
she was "admitted 4/19/85 (date born)" and "discharged 
4/24/85."

In April and May 2000, the RO attempted to contact the 
appellant several times to confirm her marital status.  These 
letters were returned as undeliverable.  In August 2000, the 
RO sent the appellant yet another letter asking about her 
marital status and informed her that, if she did not complete 
a Declaration of Status of Dependents form by October 10, 
2000, her DIC benefits would be terminated.

In October 2000, the appellant submitted a VA Form 21-686c 
(Declaration of Status of Dependents), listing [redacted], 
[redacted], and [redacted] as the veteran's children.  She listed 
her marital status as widowed and the birth dates of the 
children were listed as February [redacted], 1984 and April [redacted], 1985, 
respectively.  The RO informed the appellant that her DIC 
benefits would not be terminated, and would continue at the 
current rate.

In May 2002, the appellant submitted a birth certificate for 
[redacted], showing [redacted] and 
[redacted] as the parents, and the date of birth as April 
[redacted], 1985.  The RO, in a May 2002 letter to the appellant, 
increased the appellant's award of DIC to include additional 
benefits for her daughter, effective November 1, 2000.  The 
appellant submitted a notice of disagreement (NOD) with the 
RO's May 2002 decision in September 2002, wherein she 
asserted that she was entitled to DIC benefits from the date 
of her daughter's birth because her daughter was "in the 
military system since birth."  She also asserted that she 
filled out "all of the paperwork given to [her] and sent 
[it] in" following the death of her husband.  In the 
alternative, she alleged that the VA was confused because she 
and her daughter share the same name.  The RO issued a 
statement of the case (SOC) in January 2003 and the appellant 
perfected her appeal in March 2003 by filing a timely 
substantive appeal (VA Form 9).

Also, as mentioned, the appellant more recently had a hearing 
in October 2003 before the undersigned VLJ at the Board's 
offices in Washington, D.C.  According to the transcript of 
the proceeding, the appellant testified that the record from 
Greater Southeast Community Hospital was both notice and 
proof of the birth of the veteran's daughter in April 1985.  
She also testified that she assumed that the check for DIC 
benefits that she received was for her and both of her 
children, not just for her and her son, and that it was not 
until 2000 that she realized that she was not being paid for 
both of her children.  In addition, she acknowledged that 
the original record from the veteran's posthumous daughter's 
birth did not list the veteran's name.  

The Board finds that the effective date of November 1, 2000, 
for the grant of DIC benefits for the veteran's posthumous 
daughter is appropriate under the circumstances of this case 
since this is the first date of the calendar month following 
the month in which the appellant was found to be entitled to 
DIC.  See 38 C.F.R. § 3.31, 3.400(c).  A review of the claims 
file does not provide any indication that the appellant 
informed the RO of the posthumous birth of the veteran's 
daughter prior to her filing of a VA Form 21-686c in October 
2000.  In addition, the appellant failed to provide the 
information necessary to provide additional DIC benefits for 
the veteran's daughter, as requested by the RO in March 1985.  
The appellant was required to submit a public record of birth 
of each of her children, which identified both parents of 
each child, within one year of the RO's March 1985 request.  
However, she did not provide such documentation with regard 
to the veteran's posthumous daughter until May 2002.  See 38 
C.F.R. § 3.158 (Where requested evidence is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be undertaken unless a new claim is 
received).

The Board acknowledges the appellant's argument that the 
names of the appellant and her daughter on the record from 
Greater Southeast Community Hospital may have elicited 
confusion on the part of the RO, but again points out that 
the record of hospitalization provided by Greater Southeast 
Community Hospital failed to provide the necessary 
information as requested by the RO in its March 1985 letter, 
i.e., the names of the parents.  More significantly, the 
record from Greater Southeast Community Hospital was 
insufficient to constitute an informal claim for DIC benefits 
for the veteran's posthumous daughter because it did not 
identify the benefit sought.  See 38 C.F.R.§§ 3.155; 3.403. 

In conclusion, for these reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to an earlier effective date for the 
grant of DIC benefits for the veteran's posthumous daughter.  
Therefore, the appellant's claim must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier than November 1, 
2000, for the grant of DIC for the veteran's posthumous 
daughter, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



